Exhibit 10.4

 

Amendment to Award Number: 2015-16-0121

 

SMART & FINAL STORES, INC.

 

AMENDMENT TO

 

NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
SMART & FINAL STORES, INC.
2014 STOCK INCENTIVE PLAN

 

Preliminary Statement

 

The terms of the Non-Qualified Stock Option Agreement (designated as Award
Number 2015-16-0121), dated as of May 6, 2016, evidencing an option (the
“Option”) granted to David G. Hirz (“Participant”) to purchase 199,680 shares of
Common Stock of Smart & Final Stores, Inc. (the “Company”), at a price per share
of $15.65 (the “Agreement”), is hereby amended by this amendment (“Amendment”)
effective July 20, 2016.

 

1.                                      Section 6(b) of the Agreement shall be
deleted in its entirety and replaced with the following:

 

(b)                                 Involuntary Termination Without Cause, For
Good Reason or Certain Voluntary Terminations.

 

(i)                                     If the Participant’s Termination is by
involuntary termination without Cause or resignation for Good Reason (as defined
in the employment agreement between the Participant and the Company), any
unvested portion of the Option shall, as of the date of such Termination,
immediately vest with respect to the portion of the Option that would have
vested if the Participant had remained continuously and actively employed until
the date two years after the date of such Termination per the vesting schedule
provided in Section 3. Upon a Termination described in this subsection (b)(i),
the portion of the Option that is vested and exercisable on the date of such
Termination, including the portion that immediately vests upon the Termination
as described in the previous sentence, may be exercised by the Participant at
any time within the period beginning on the date of Termination and ending on
the earlier of (A) two years after the date of such Termination and (B) the
Expiration Date. Any unvested portion of the Option that does not vest
immediately upon the Termination as described above shall terminate and expire
on the date of Termination.

 

(ii)                                  If the Participant’s Termination is
voluntary (other than a resignation for Good Reason described in subsection
(b)(i) above, a voluntary Termination described in subsection (c)(ii) below or a
Retirement described in subsection (d) below), the portion of the Option that is
vested and exercisable on the date of such Termination may be exercised by the
Participant at any time within the period beginning on the date of Termination
and ending on the earlier of (i) 90 days after the date of such Termination and
(ii) the Expiration Date.

 

--------------------------------------------------------------------------------


 

Any unvested portion of the Option shall terminate and expire on the date of
Termination.

 

2.                                      Section 6(d) of the Agreement shall be
deleted in its entirety and replaced with the following:

 

(d)                                 Retirement.  If the Participant’s
Termination is due to Retirement (other than a Retirement described in
subsection (c)(ii) above), any unvested portion of the Option shall, as of the
date of such Termination, immediately vest with respect to the portion of the
Option that would have vested if the Participant had remained continuously and
actively employed until the date two years after the date of such Termination
per the vesting schedule provided in Section 3. Upon a Termination described in
this Section 6(d), the portion of the Option that is vested and exercisable on
the date of such Termination, including the portion that immediately vests upon
the Termination as described in the previous sentence, may be exercised by the
Participant at any time within the period beginning on the date of Termination
and ending on the earlier of (i) two years after the date of such Termination
and (ii) the Expiration Date. Any unvested portion of the Option that does not
vest immediately upon the Termination as described above shall terminate and
expire on the date of Termination. For purposes of this Agreement, “Retirement”
means as defined in the employment agreement between the Participant and the
Company.

 

3.                                      Except as expressly modified by this
Amendment, the Agreements shall continue to be and remain in full force and
effect in accordance with its terms.

 

4.                                      Capitalized terms used but not defined
herein have the meaning ascribed to them in the applicable Agreement.

 

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Senior Vice President and Chief Financial Officer

 

2

--------------------------------------------------------------------------------